Exhibit 10.19

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

AMENDMENT TO ALLIANCE AND LICENSE AGREEMENT

 

1.       Date. As of 20 November 2014.

 

2.       Parties.

 

  a. National Geographic Society (“NGS”) b. Lindblad Expeditions, Inc.
(“Lindblad”)     1145 Seventeenth Street, NW   96 Morton Street     Washington,
DC 20036-4688   New York, NY 10014     Contact:     Contact:       Tel:   Tel:  
  Email:     Email:  

 

3.      Purpose. This is the FIRST amendment (the “Amendment”) to that Agreement
dated as of December 21, 2011, between the Parties set forth above (the
“Agreement”). The purpose of this Amendment is to reflect the understanding of
the parties in so far as it modifies the terms of the Agreement. The parties
agree that the Amendment has a retroactive effective date of 1 August 2013.

 

4.      Amendment. The Parties desire to modify the Agreement as follows:

 

a.Parties. The Parties desire to DELETE the following language:

 

(2) Lindblad Expeditions, Inc. (“Lindblad”)

 

and REPLACE it with the following language:

 

(2) Lindblad Expeditions, Inc. including its wholly owned subsidiaries
(“Lindblad”)

 

b.Definitions. The Parties desire to DELETE the definition of “NG-Branded Ships”
in Section 1. DEFINITIONS in its entirety and REPLACE it with the following,
that became effective with NGE/Lindblad Trip departures on or after 14 March
2014:

 

(1) NG-Branded Ships: Any ship owned by Lindblad that operates under the name
“National Geographic” and is approved by NG. As of the Effective Date, NG has
approved the following six (6) NG-Branded Ships: National Geographic Endeavour,
National Geographic Explorer, National Geographic Islander, National Geographic
Orion, National Geographic Sea Bird, and National Geographic Sea Lion.

 

 

 

 

AMENDMENT TO ALLIANCE AND LICENSE AGREEMENT 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 



c.Marketing/Promotion. The Parties desire to DELETE the first sentence of
sub-Section (a) in Section 5. MARKETING/PROMOTION in its entirety and REPLACE it
with the following, effective with NGE/Lindblad Trip departures on or after 14
March 2014:

  

NGS hereby grants to Lindblad a non-exclusive license to use the Licensed
Property for the advertising and promotion of Lindblad Trips in the United
States, its territories and possessions, and a non-exclusive license to use the
Licensed Property for the advertising and promotion of Lindblad Trips in
Australia and New Zealand (collectively, the “Territory”).

 

d.Representatives. The Parties desire to DELETE section 10 and replace it with
the following:

 

In order to facilitate the operation of this Agreement in a manner consistent
with both parties’ educational mission and reputation for quality, Lindblad
shall name a staff member as the designated NGS representative for the alliance
between Lindblad and NGS. Lindblad shall pay NGS a sum each year sufficient to
cover 50% of salary, bonus, benefits and other related costs for the Director of
Lindblad Programs. In addition Lindblad will pay NGS a sum each year to cover
25% of salary, bonus, benefits, and other related costs for the Vice President
of Programming and Operations. Each of these positions will reside at NGS
offices. NGS agrees to review bonus goals in advance with Lindblad. NGS will
invoice Lindblad on the first date of each calendar quarter; however, NGS may
invoice Lindblad for the initial payment within thirty days (30) of such staff
person’s hire date. In the event the staff person’s employment ends or is
terminated during a quarter and there is a gap before NGS fills the position.
NGS will reflect such change in its next invoice. NGS will consult with Lindblad
prior to filling such position to ensure that the person hired for the position
is acceptable to both parties. The parties shall mutually agree on the annual
amount [*] for such staff position, with [*] in accordance with NGS employment
policies.

 

e.Non-Competition. The Parties desire to DELETE the word “Territory” in last
sentence of sub-Section (b) in Section 12. NON-COMPETITION in its entirety and
REPLACE it with “the United States, its territories, possessions, and
protectorates, including Puerto Rico,” effective with NGE/Lindblad Trip
departures on or after 14 March 2014

 

f.Terms of Payment. The Parties desire to ADD to the end of sub-Section (a) in
Section 14 in TERMS OF PAYMENT the following:

 

Lindblad will not be required to pay a royalty when discounts of [*] or more are
made to Lindblad’s Friends and Family, NGS Staff or Travel Agent bookings.

 



2

 

  

AMENDMENT TO ALLIANCE AND LICENSE AGREEMENT

 

g.Reports and Records. The Parties desire to INSERT a new subsection (b) into
section 15. Quarterly Reporting Australia / New Zealand as follows:

 

(b) At the beginning of each calendar year, Lindblad will provide NGE with a
summary chart outlining the AUS$ to US$ conversion rates applicable to all
programs marketed in Australia. The chart will contain a list of all programs
and the price of each cabin category available for sale. The conversion rates
shall be set at the time each program is priced for the Australian market and
this pricing will be provided upon request. In the event Lindblad fails to
provide the summary chart to NGE at the beginning of the calendar year the AUS$
to US$ conversion rate will be the conversion rate in effect on the date NGE
first promoted the NGE/Lindblad Trip.

 

The current subsection (b) will now become sub-section (c)

 

h.Donation Process for the LEX/NG Fund. The parties desire to ADD to a new
sub-section (e) to the end of section 16 as follows:

 

(e) In order to securely transfer guest donations and credit card information,
Lindblad Expeditions will implement by 31 January 2015, a process for collecting
and transmitting credit card information for donations directly from the ship to
NGS merchant accounts. Lindblad will also implement by 31 January 2015, a
process to transfer guest donation information (less credit card information) to
the Lindblad corporate office in order to accurately add guest donation history
to guest records.

 

5.       Governing Law. This Amendment shall be construed in accordance with and
shall be governed by the law of the District of Columbia applicable to
agreements made and to be performed in the District of Columbia and shall be
construed without regard to any presumption or any other rule requiring
construction against the party causing the Amendment to be drafted. Each party
hereby agrees to submit to the exclusive in personam jurisdiction of the courts
of the District of Columbia located in the City of Washington, and to follow the
dispute resolution procedure outlined in the Agreement.

 

6.       Severability. If any provision of this Amendment is invalid or
unenforceable, the balance of this Amendment shall remain in effect.

 

7.       Full Force and Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with the provisions thereof in
effect on the date of execution and delivery of this Amendment.

 

8.       Counterpart Execution; Facsimile Execution. This Amendment may be
executed in any number of counterparts with the same effect as if all of the
parties had signed the same document. In place of the transmittal of original
documents, and where permitted by applicable law, such executions may be
transmitted to the other parties by facsimile, portable document format (pdf) or
similar electronic image-based format (collectively, “Facsimile”) and such
Facsimile execution shall have the full force and effect of an original
signature. All fully executed counterparts, whether original executions or
Facsimile executions or a combination, shall be construed together and shall
constitute one and the same Amendment. Neither party will repudiate the meaning
of an electronic signature(s) or claim an electronic signature(s) is not legally
binding.

 



3

 

 



AMENDMENT TO ALLIANCE AND LICENSE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Date first above written.

 



NATIONAL GEOGRAPHIC SOCIETY   LINDBLAD EXPEDITIONS, INC.           By:   By:    
      Name: Scott Kish   Name: Sven Lindblad           Title: Vice President  
Title: Founder

 

 

4

 



